Exhibit 10.4

 

 

FORM OF BYLAWS OF MANAGEMENT COMPANY

 

 

BYLAWS

 

OF

 

SK-EARTHLINK MANAGEMENT CORP.

 

(a Delaware corporation)

 

 

             , 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

OFFICES

 

 

 

 

ARTICLE II

STOCKHOLDERS’ MEETINGS

 

 

 

 

2.1.

Places of Meetings

 

 

 

 

2.2.

Annual Meetings

 

 

 

 

2.3.

Special Meetings

 

 

 

 

2.4.

Voting

 

 

 

 

2.5.

Quorum

 

 

 

 

2.6.

List of Stockholders

 

 

 

 

2.7.

Action Without Meeting

 

 

 

 

2.8.

Notice by Electronic Transmission

 

 

 

 

2.9.

Business Considered by Stockholders at Annual Meetings

 

 

 

 

2.10.

Business Considered by Stockholders at Special Meetings

 

 

 

 

ARTICLE III

BOARD OF DIRECTORS

 

 

 

 

3.1.

Powers

 

 

 

 

3.2.

Election of Directors

 

 

 

 

3.3.

Compensation

 

 

 

 

3.4.

Meetings and Quorum

 

 

 

 

3.5.

Committees

 

 

 

 

3.6.

Chairman of the Board

 

 

 

 

3.7.

Meetings via Remote Communications

 

 

 

 

3.8.

Action Without Meeting

 

 

 

 

ARTICLE IV

OFFICERS

 

 

 

 

4.1.

Titles and Election

 

 

 

 

4.2.

Duties

 

 

 

 

4.3.

Delegation of Authority

 

 

 

 

4.4.

Compensation

 

 

 

 

ARTICLE V

RESIGNATIONS, VACANCIES AND REMOVALS

 

 

 

 

5.1.

Resignations

 

 

 

 

5.2.

Vacancies

 

 

 

 

5.3.

Removals

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

CAPITAL STOCK

 

 

 

 

6.1.

Certificates of Stock

 

 

 

 

6.2.

Transfer of Stock

 

 

 

 

6.3.

Record Dates

 

 

 

 

6.4.

Lost Certificates

 

 

 

 

ARTICLE VII

FISCAL YEAR, BANK DEPOSITS, CHECKS, ETC

 

 

 

 

7.1.

Fiscal Year

 

 

 

 

7.2.

Bank Deposit, Checks, Etc

 

 

 

 

ARTICLE VIII

BOOKS AND RECORDS

 

 

 

 

8.1.

Place of Keeping Books

 

 

 

 

8.2.

Examination of Books

 

 

 

 

ARTICLE IX

NOTICES AND WAIVERS

 

 

 

 

9.1.

Requirements of Notice

 

 

 

 

9.2.

Waivers

 

 

 

 

ARTICLE X

SEAL

 

 

 

 

ARTICLE XI

POWERS OF ATTORNEY

 

 

 

 

ARTICLE XII

INDEMNIFICATION

 

 

 

 

12.1.

Indemnification

 

 

 

 

12.2.

Prepayment of Expenses

 

 

 

 

12.3.

Insurance, Contracts and Funding

 

 

 

 

12.4.

Indemnification Not Exclusive Right; Beneficiaries of Rights

 

 

 

 

12.5.

Advancement of Expenses; Procedures; Presumptions and Effect of Certain
Proceedings; Remedies

 

 

 

 

12.6.

Severability

 

 

 

 

12.7.

Indemnification of Employees Serving as Directors

 

 

 

 

12.8.

Indemnification of Employees and Agents

 

 

 

 

ARTICLE XIII

AMENDMENTS

 

 

ii

--------------------------------------------------------------------------------


 

BYLAWS

of

SK-EARTHLINK MANAGEMENT CORP.

 


ARTICLE I  OFFICES


 

SK-EarthLink Management Corp. (the “Corporation”) shall at all times maintain a
registered office in the State of Delaware and a registered agent at that
address but may have other offices located in or outside of the State of
Delaware as the Board of Directors may from time to time determine.

 


ARTICLE II  STOCKHOLDERS’ MEETINGS


 


2.1.          PLACES OF MEETINGS.  ALL MEETINGS OF STOCKHOLDERS SHALL BE HELD AT
SUCH PLACE OR PLACES IN OR OUTSIDE OF THE STATE OF DELAWARE AS THE BOARD OF
DIRECTORS MAY FROM TIME TO TIME DETERMINE OR AS MAY BE DESIGNATED IN THE NOTICE
OF MEETING OR WAIVER OF NOTICE THEREOF.


 


2.2.          ANNUAL MEETINGS.  THE ANNUAL MEETING OF STOCKHOLDERS FOR THE
ELECTION OF DIRECTORS AND THE TRANSACTION OF SUCH OTHER BUSINESS AS MAY PROPERLY
COME BEFORE THE MEETING SHALL BE HELD ON THE FIRST TUESDAY IN MAY OR SUCH OTHER
DATE WITHIN FIVE (5) MONTHS AFTER THE END OF EACH FISCAL YEAR OF THE CORPORATION
AND AT SUCH TIME AS MAY BE DESIGNATED FROM TIME TO TIME BY THE BOARD OF
DIRECTORS.  IF THE ANNUAL MEETING IS NOT HELD AS SPECIFIED IN THE PRECEDING
SENTENCE, IT MAY BE HELD AS SOON THEREAFTER AS CONVENIENT AND SHALL BE CALLED
THE ANNUAL MEETING.  UNLESS OTHERWISE PROVIDED BY LAW, THE CORPORATION’S
CERTIFICATION OF INCORPORATION (AS AMENDED OR RESTATED FROM TIME TO TIME, THE
“CERTIFICATE OF INCORPORATION”) OR THESE BYLAWS, WRITTEN NOTICE OF THE TIME AND
PLACE OF THE ANNUAL MEETING SHALL BE GIVEN BY MAIL TO EACH STOCKHOLDER ENTITLED
TO VOTE THEREAT AT THE ADDRESS OF SUCH STOCKHOLDER AS IT APPEARS ON THE RECORDS
OF THE CORPORATION, OR BY ELECTRONIC TRANSMISSION AS PROVIDED IN SECTION 2.8 OF
THESE BYLAWS, NOT LESS THAN TEN (10) NOR MORE THAN SIXTY (60) DAYS PRIOR TO THE
SCHEDULED DATE THEREOF, UNLESS SUCH NOTICE IS WAIVED AS PROVIDED IN ARTICLE IX
OF THESE BYLAWS.


 


2.3.          SPECIAL MEETINGS.  SPECIAL MEETINGS OF STOCKHOLDERS MAY BE CALLED
AT ANY TIME BY THE CHAIRMAN OF THE BOARD OF DIRECTORS OR A MAJORITY OF THE BOARD
OF DIRECTORS.  UNLESS OTHERWISE PROVIDED BY LAW, THE CERTIFICATE OF
INCORPORATION OR THESE BYLAWS, WRITTEN NOTICE OF THE TIME, PLACE AND SPECIFIC
PURPOSES OF SUCH MEETING SHALL BE GIVEN BY MAIL TO EACH STOCKHOLDER ENTITLED TO
VOTE THEREAT AT THE ADDRESS OF SUCH STOCKHOLDER AS IT APPEARS ON THE RECORDS OF
THE CORPORATION, OR BY ELECTRONIC TRANSMISSION AS PROVIDED IN SECTION 2.8 OF
THESE BYLAWS, NOT LESS THAN TEN (10) NOR MORE THAN SIXTY (60) DAYS PRIOR TO THE
SCHEDULED DATE THEREOF, UNLESS SUCH NOTICE IS WAIVED AS PROVIDED IN ARTICLE IX
OF THESE BYLAWS.


 


2.4.          VOTING.  AT ALL MEETINGS OF STOCKHOLDERS, EACH STOCKHOLDER
ENTITLED TO VOTE ON THE RECORD DATE, AS DETERMINED UNDER ARTICLE VI, SECTION 6.3
OF THESE BYLAWS OR, IF NOT SO DETERMINED, AS PRESCRIBED UNDER THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE (AS AMENDED FROM TIME TO TIME, THE
“DGCL”), SHALL BE ENTITLED TO ONE VOTE FOR EACH SHARE OF STOCK STANDING OF
RECORD IN THE NAME OF SUCH STOCKHOLDER, SUBJECT TO THE CERTIFICATE OF
INCORPORATION, INCLUDING ANY RESTRICTIONS OR QUALIFICATIONS SET FORTH THEREIN.

 

--------------------------------------------------------------------------------


 


2.5.          QUORUM.  AT ANY MEETING OF STOCKHOLDERS, A MAJORITY OF THE NUMBER
OF SHARES OF STOCK OUTSTANDING AND ENTITLED TO VOTE THEREAT (OR A MAJORITY OF
THE NUMBER OF SHARES OF STOCK ENTITLED TO VOTE AS A CLASS OR SERIES) PRESENT IN
PERSON OR BY PROXY, SHALL CONSTITUTE A QUORUM, BUT A SMALLER INTEREST MAY
ADJOURN ANY MEETING FROM TIME TO TIME, AND THE MEETING MAY BE HELD AS ADJOURNED
WITHOUT FURTHER NOTICE, SUBJECT TO SUCH LIMITATIONS AS MAY BE IMPOSED UNDER THE
DGCL, AND PROVIDED FURTHER THAT ONCE A QUORUM IS ESTABLISHED AT A MEETING AS SET
FORTH HEREUNDER, THE QUORUM MAY NOT OTHERWISE BE ELIMINATED DURING SUCH
MEETING.  WHEN A QUORUM IS PRESENT AT ANY MEETING, A MAJORITY OF THE NUMBER OF
SHARES OF STOCK ENTITLED TO VOTE PRESENT THEREAT SHALL DECIDE ANY QUESTION
BROUGHT BEFORE SUCH MEETING UNLESS THE QUESTION IS ONE UPON WHICH A DIFFERENT
VOTE IS REQUIRED BY THE DGCL, THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS,
IN WHICH CASE SUCH EXPRESS PROVISION SHALL GOVERN.


 


2.6.          LIST OF STOCKHOLDERS.  AT LEAST TEN (10) DAYS BEFORE EVERY
MEETING, A COMPLETE LIST OF THE STOCKHOLDERS ENTITLED TO VOTE AT THE MEETING,
ARRANGED IN ALPHABETICAL ORDER AND SHOWING THE ADDRESS OF AND THE NUMBER OF
SHARES REGISTERED IN THE NAME OF EACH STOCKHOLDER, SHALL BE PREPARED BY THE
SECRETARY OR THE TRANSFER AGENT IN CHARGE OF THE STOCK LEDGER OF THE
CORPORATION.  SUCH LIST SHALL BE OPEN TO THE EXAMINATION OF ANY STOCKHOLDER, FOR
ANY PURPOSE GERMANE TO THE MEETING AT LEAST TEN (10) DAYS PRIOR TO THE MEETING
(I) ON A REASONABLY ACCESSIBLE ELECTRONIC NETWORK, PROVIDED THAT THE INFORMATION
REQUIRED TO GAIN ACCESS TO SUCH LIST IS PROVIDED WITH THE NOTICE OF MEETING OR
(II) DURING ORDINARY BUSINESS HOURS AT THE PRINCIPAL PLACE OF BUSINESS OF THE
CORPORATION.  THE LIST SHALL ALSO BE OPEN TO EXAMINATION AT THE MEETING AS
REQUIRED BY APPLICABLE LAW.  THE STOCK LEDGER SHALL REPRESENT CONCLUSIVE
EVIDENCE AS TO WHO ARE THE STOCKHOLDERS ENTITLED TO EXAMINE SUCH LIST OR THE
BOOKS OF THE CORPORATION OR TO VOTE IN PERSON OR BY PROXY AT SUCH MEETING.


 


2.7.          ACTION WITHOUT MEETING.  UNLESS OTHERWISE RESTRICTED BY THE
CERTIFICATE OF INCORPORATION, ACTION REQUIRED TO BE TAKEN OR WHICH MAY BE TAKEN
AT ANY ANNUAL MEETING OR SPECIAL MEETING OF STOCKHOLDERS MAY BE TAKEN WITHOUT A
MEETING, WITHOUT PRIOR NOTICE AND WITHOUT A VOTE, IF A CONSENT OR CONSENTS IN
WRITING, SETTING FORTH THE ACTION SO TAKEN, SHALL BE SIGNED BY ALL THE HOLDERS
OF OUTSTANDING STOCK ENTITLED TO VOTE ON SUCH ACTION, AND SHALL BE DELIVERED IN
THE MANNER SPECIFIED BY LAW OR BY THE CERTIFICATE OF INCORPORATION.


 


2.8.          NOTICE BY ELECTRONIC TRANSMISSION.  WITHOUT LIMITING THE MANNER BY
WHICH NOTICE OTHERWISE MAY BE GIVEN EFFECTIVELY TO STOCKHOLDERS PURSUANT TO THE
DGCL, THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS, ANY NOTICE TO
STOCKHOLDERS GIVEN BY THE CORPORATION UNDER ANY PROVISION OF THE DGCL, THE
CERTIFICATE OF INCORPORATION OR THESE BYLAWS SHALL BE EFFECTIVE IF GIVEN BY A
FORM OF ELECTRONIC TRANSMISSION CONSENTED TO BY THE STOCKHOLDER TO WHOM THE
NOTICE IS GIVEN.  ANY SUCH CONSENT SHALL BE REVOCABLE BY THE STOCKHOLDER BY
WRITTEN NOTICE TO THE CORPORATION.  ANY SUCH CONSENT SHALL BE DEEMED REVOKED IF:


 

(i)            the Corporation is unable to deliver by electronic transmission
two (2) consecutive notices given by the Corporation in accordance with such
consent; and

 

(ii)           such inability becomes known to the Secretary or an Assistant
Secretary of the Corporation or to the transfer agent of the Corporation, or
other person responsible for the giving of notice;

 

2

--------------------------------------------------------------------------------


 

provided, however, the inadvertent failure to treat such inability as a
revocation shall not invalidate any meeting or other action.

 

Any notice given pursuant to the preceding paragraph shall be deemed given:

 

(i)            if by facsimile telecommunication, when directed to a number at
which the stockholder has consented to receive notice;

 

(ii)           if by electronic mail, when directed to an electronic mail
address at which the stockholder has consented to receive notice;

 

(iii)          if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (A) such
posting and (B) the giving of such separate notice; and

 

(iv)          if by any other form of electronic transmission, when directed to
the stockholder.

 

An affidavit of the Secretary or an Assistant Secretary of the Corporation or of
the transfer agent of the Corporation, or other agent of the Corporation that
the notice has been given by a form of electronic transmission shall, in the
absence of fraud, be prima facie evidence of the facts stated therein.

 


2.9.          BUSINESS CONSIDERED BY STOCKHOLDERS AT ANNUAL MEETINGS.  THE
PROPOSAL OF BUSINESS TO BE CONSIDERED BY STOCKHOLDERS MAY BE MADE AT AN ANNUAL
MEETING BY THE BOARD OF DIRECTORS OR A COMMITTEE APPOINTED BY THE BOARD OF
DIRECTORS, OR BY ANY STOCKHOLDER OF RECORD ENTITLED TO VOTE GENERALLY AT SUCH
MEETING; PROVIDED, HOWEVER, THAT ANY STOCKHOLDER OF RECORD ENTITLED TO VOTE
GENERALLY AT SUCH MEETING MAY BRING SUCH PROPOSED BUSINESS BEFORE ALL THE
STOCKHOLDERS FOR CONSIDERATION AT THE ANNUAL MEETING ONLY IF SUCH PROPOSED
BUSINESS CONSTITUTES A PROPER MATTER FOR STOCKHOLDER ACTION, AND IF WRITTEN
NOTICE OF SUCH STOCKHOLDER’S INTENT TO BRING SUCH PROPOSED BUSINESS BEFORE ALL
THE STOCKHOLDERS FOR CONSIDERATION AT THE ANNUAL MEETING HAS BEEN GIVEN, EITHER
BY PERSONAL DELIVERY OR BY THE UNITED STATES MAIL, POSTAGE PREPAID, TO THE
SECRETARY OF THE CORPORATION NOT LATER THAN NINETY (90) DAYS IN ADVANCE OF THE
ANNUAL MEETING OF STOCKHOLDERS.  EACH SUCH NOTICE SHALL SET FORTH:


 

(i)            the name and address of the stockholder of record who intends to
bring such proposed business before all the stockholders for consideration at
the annual meeting;

 

(ii)           a representation that the stockholder is a holder of record of
shares of the Corporation entitled to vote at the annual meeting and intends to
appear in person or by proxy at the annual meeting to bring such proposed
business before all the stockholders for consideration;

 

(iii)          a brief description of the proposed business to be brought before
all the stockholders for consideration at the annual meeting;

 

3

--------------------------------------------------------------------------------


 

(iv)          the text of the proposed business to be brought before all the
stockholders for consideration at the annual meeting (including but not limited
to the text of any resolutions to be brought before all the stockholders for
consideration at the annual meeting, or the language of any proposed amendments
to the Bylaws of the Corporation);

 

(v)           a description of any material interest that the stockholder of
record has in the proposed business being brought before all the stockholders
for consideration at the annual meeting; and

 

(vi)          a brief statement of the reason or reasons why such stockholder of
record intends to bring such proposed business before all the stockholders for
consideration at the annual meeting.

 

The Chairman of the meeting may refuse to allow both consideration of such
proposed business and/or a stockholder vote on such proposed business if it was
not brought in compliance with the foregoing procedure.

 

If the corporation is a publicly-traded company, the foregoing notice
requirements shall be deemed satisfied by a stockholder of record if the
stockholder has notified the Corporation of his, her or its intention to present
a proposal at an annual meeting in compliance with Rule 14a-8 (or any successor
thereof) of the Securities Exchange Act of 1934, as amended, and such
stockholder’s proposal has been included in a proxy statement that has been
prepared by the Corporation to solicit proxies for such annual meeting.

 


2.10.        BUSINESS CONSIDERED BY STOCKHOLDERS AT SPECIAL MEETINGS.  THE ONLY
BUSINESS CONDUCTED AT A SPECIAL MEETING OF STOCKHOLDERS SHALL BE THAT BUSINESS
BROUGHT BEFORE THE MEETING PURSUANT TO THE CORPORATION’S NOTICE OF MEETING GIVEN
IN ACCORDANCE WITH THESE BYLAWS.


 


ARTICLE III  BOARD OF DIRECTORS


 


3.1.          POWERS.  THE BUSINESS AND AFFAIRS OF THE CORPORATION SHALL BE
CARRIED ON, BY OR UNDER THE DIRECTION OF THE BOARD OF DIRECTORS, WHICH SHALL
HAVE ALL THE POWERS AUTHORIZED BY THE DGCL, SUBJECT TO SUCH LIMITATIONS AS MAY
BE PROVIDED BY THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS.


 


3.2.          ELECTION OF DIRECTORS.  DIRECTORS SHALL BE ELECTED AS GENERALLY
DESCRIBED IN THE CERTIFICATE OF INCORPORATION AT EACH ANNUAL MEETING OF
STOCKHOLDERS.  EACH DIRECTOR SO ELECTED TO SERVE UNTIL THE ELECTION AND
QUALIFICATION OF HIS OR HER SUCCESSOR OR UNTIL HIS OR HER EARLIER DEATH,
RESIGNATION, RETIREMENT, DISQUALIFICATION OR REMOVAL FROM OFFICE.  DIRECTORS
NEED NOT BE STOCKHOLDERS, NOR NEED THEY BE RESIDENTS OF THE STATE OF DELAWARE.


 


3.3.          COMPENSATION.  THE BOARD OF DIRECTORS, OR A COMMITTEE THEREOF, MAY
FROM TIME TO TIME BY RESOLUTION AUTHORIZE THE PAYMENT OF FEES OR OTHER
COMPENSATION TO THE DIRECTORS FOR SERVICES AS SUCH TO THE CORPORATION,
INCLUDING, BUT NOT LIMITED TO, FEES FOR SERVING AS MEMBERS OF THE BOARD OF
DIRECTORS OR ANY COMMITTEE THEREOF AND FOR ATTENDANCE AT MEETINGS OF THE BOARD
OF DIRECTORS OR ANY COMMITTEE THEREOF, AND MAY DETERMINE THE AMOUNT OF SUCH FEES
AND COMPENSATION.  DIRECTORS SHALL IN ANY EVENT BE PAID THEIR REASONABLE TRAVEL
AND OTHER EXPENSES FOR


 

4

--------------------------------------------------------------------------------


 


ATTENDANCE AT ALL MEETINGS OF THE BOARD OR COMMITTEES THEREOF.  NOTHING HEREIN
CONTAINED SHALL BE CONSTRUED TO PRECLUDE ANY DIRECTOR FROM SERVING THE
CORPORATION IN ANY OTHER CAPACITY AND RECEIVING COMPENSATION THEREFOR IN AMOUNTS
AUTHORIZED OR OTHERWISE APPROVED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR
ANY COMMITTEE THEREOF.


 


3.4.          MEETINGS AND QUORUM.  MEETINGS OF THE BOARD OF DIRECTORS MAY BE
HELD EITHER IN OR OUTSIDE OF THE STATE OF DELAWARE.  A QUORUM SHALL BE AS
DEFINED IN THE CERTIFICATE OF INCORPORATION.


 

Meetings other than regular meetings may be called at any time by the Chief
Executive Officer or the Chairman of the Board of Directors and must be called
by the Chief Executive Officer upon the request twenty-five percent (25%) or
more of the members of the Board of Directors.

 

Notice of each meeting, other than a regular meeting (unless required by the
Board of Directors), shall be given to each director by mailing the same to each
director at his or her residence or business address at least five days before
the meeting or by delivering the same to him personally or by telephone,
telegraph, telecopier or other electronic transmission at least two days before
the meeting unless, in case of exigency, the Chairman of the Board of Directors
or the Chief Executive Officer shall prescribe a shorter notice to be given
personally.  Notice by mail shall be deemed to be given at the earlier of (a)
receipt thereof, (b) one day after it is deposited with an overnight courier of
national reputation with overnight service postage affixed thereon or (c) five
days after it is deposited in the United States mail with first-class postage
affixed thereon.  Notice to directors given by telegraph, telecopier or other
electronic transmission to the address, number, email account or other reference
supplied for the purpose of receiving such communications shall be deemed given
upon the earlier of (i) the actual confirmation of such receipt by the director
or (ii) the date and time the Corporation receives confirmation that the notice
was successfully sent by the applicable means.  Personal and telephonic notice
shall be deemed given at such a time as such notice is actually provided to the
director.

 

Regular meetings of the Board of Directors may be held without notice at such
time and at such place as shall from time to time be determined by the Board of
Directors.

 

Notice of any meeting shall state the time and place of such meeting, but need
not state the purposes thereof unless otherwise required by the DGCL, the
Certificate of Incorporation, the Bylaws or by the order of the Board of
Directors.

 


3.5.          COMMITTEES.  THE BOARD OF DIRECTORS MAY, BY RESOLUTION PASSED BY A
MAJORITY OF THE ENTIRE BOARD OF DIRECTORS, PROVIDE FOR COMMITTEES OF TWO OR MORE
DIRECTORS AND SHALL ELECT THE MEMBERS THEREOF TO SERVE AT THE PLEASURE OF THE
BOARD OF DIRECTORS AND MAY DESIGNATE ONE OF SUCH MEMBERS TO ACT AS CHAIRPERSON
THEREOF.  THE BOARD OF DIRECTORS MAY AT ANY TIME CHANGE THE MEMBERSHIP OF ANY
COMMITTEE, FILL VACANCIES IN IT, DESIGNATE ALTERNATE MEMBERS TO REPLACE ANY
ABSENT OR DISQUALIFIED MEMBERS AT ANY MEETING OF SUCH COMMITTEE OR DISSOLVE IT.


 

Each committee may determine its rules of procedure and the notice to be given
of its meetings (although in the absence of any special notice procedure, the
notice provisions of

 

5

--------------------------------------------------------------------------------


 

Section 3.4 hereof shall govern), and it may appoint such other committees and
assistants as it shall from time to time deem necessary.  A majority of the
members of the each committee shall constitute a quorum.

 


3.6.          CHAIRMAN OF THE BOARD.  FOR SO LONG AS SK TELECOM CO. LTD. (OR A
WHOLLY-OWNED SUBSIDIARY THEREOF) HOLDS A SHARE OF CLASS B COMMON STOCK OF THE
CORPORATION, SK TELECOM CO. LTD. (OR ITS WHOLLY-OWNED SUBSIDIARY) SHALL HAVE THE
RIGHT TO NAME THE CHAIRMAN OF THE BOARD.  OTHERWISE, THE BOARD OF DIRECTORS MAY,
AT ANY TIME, BY RESOLUTION PASSED BY A MAJORITY OF THE ENTIRE BOARD OF DIRECTORS
ELECT A DIRECTOR TO SERVE AS THE CHAIRMAN OF THE BOARD OF DIRECTORS.  THE
CHAIRMAN OF THE BOARD OF DIRECTORS SHALL SERVE IN SUCH CAPACITY UNTIL THE NEXT
ANNUAL MEETING OF THE BOARD OF DIRECTORS OR UNTIL HIS SUCCESSOR IS ELECTED.  THE
CHAIRMAN OF THE BOARD OF DIRECTORS, WHEN PRESENT, SHALL PRESIDE AT ALL MEETINGS
OF THE STOCKHOLDERS AND OF THE BOARD OF DIRECTORS AND SHALL HAVE SUCH POWERS AND
DUTIES AS MAY BE CONFERRED UPON HIM BY THE BOARD OF DIRECTORS.


 


3.7.          MEETINGS VIA REMOTE COMMUNICATIONS.  ANY ONE OR MORE MEMBERS OF
THE BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF MAY PARTICIPATE IN A MEETING BY
MEANS OF A CONFERENCE TELEPHONE CALL OR OTHER COMMUNICATION EQUIPMENT BY MEANS
OF WHICH ALL PERSONS PARTICIPATING IN THE MEETING CAN HEAR EACH OTHER, AND SUCH
PARTICIPATION IN A MEETING SHALL CONSTITUTE PRESENCE IN PERSON AT SUCH MEETING.


 


3.8.          ACTION WITHOUT MEETING.  UNLESS OTHERWISE RESTRICTED BY THE
CERTIFICATE OF INCORPORATION OR THESE BYLAWS, ANY ACTION REQUIRED OR PERMITTED
TO BE TAKEN AT ANY MEETING OF THE BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF
MAY BE TAKEN WITHOUT A MEETING IF ALL MEMBERS OF THE BOARD OF DIRECTORS OR SUCH
COMMITTEE, AS THE CASE MAY BE, CONSENT THERETO IN WRITING INCLUDING BY
ELECTRONIC TRANSMISSION, AND THE WRITING OR WRITINGS OR ELECTRONIC TRANSMISSION
OR TRANSMISSIONS ARE FILED WITH THE MINUTES OF PROCEEDINGS OF THE BOARD OF
DIRECTORS OR SUCH COMMITTEE.  THE FILING OF SUCH MINUTES SHALL BE IN PAPER FORM
IF THE MINUTES ARE MAINTAINED IN PAPER FORM AND SHALL BE IN ELECTRONIC FORM IF
THE MINUTES ARE MAINTAINED IN ELECTRONIC FORM.


 


ARTICLE IV  OFFICERS


 


4.1.          TITLES AND ELECTION.  THE OFFICERS OF THE CORPORATION SHALL BE THE
CHIEF EXECUTIVE OFFICER AND THE SECRETARY, EACH OF WHOM SHALL INITIALLY BE
ELECTED AS SOON AS CONVENIENT BY THE BOARD OF DIRECTORS AS DESCRIBED IN THESE
BYLAWS AND AS OTHERWISE DESCRIBED IN THE CERTIFICATE OF INCORPORATION.  THE
OFFICERS OF THE CORPORATION SHALL HOLD OFFICE UNTIL THEIR SUCCESSORS ARE CHOSEN
AND QUALIFY OR UNTIL THEIR EARLIER RESIGNATION OR REMOVAL.  ANY OFFICER ELECTED
OR APPOINTED BY THE BOARD OF DIRECTORS MAY BE REMOVED AT ANY TIME, WITH OR
WITHOUT CAUSE, AS PROVIDED IN THE CERTIFICATE OF INCORPORATION, OR, NOT
APPLICABLE, BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE BOARD OF DIRECTORS. 
ANY PERSON MAY HOLD MORE THAN ONE OFFICE IF THE DUTIES CAN BE ADEQUATELY
PERFORMED BY THE SAME PERSON AND TO THE EXTENT PERMITTED BY THE DGCL.


 

Subject to the Certificate of Incorporation, the Board of Directors, in its
discretion, may also at any time elect or appoint one or more Senior or
Executive Vice Presidents, one or more Vice Presidents, a Chief Operating
Officer, a Chief Financial Officer, a Treasurer and one or more Assistant
Secretaries and Assistant Treasurers and such other officers as it may deem
advisable, each of whom shall hold office at the pleasure of the Board of
Directors, except as may otherwise be approved by the Board of Directors, or
until his or her earlier death,

 

6

--------------------------------------------------------------------------------


 

resignation, retirement, removal or other termination of employment, and shall
have such authority and shall perform such duties as may be prescribed or
determined from time to time by the Board of Directors or in case of officers,
if not prescribed or determined by the Board of Directors, as the Chief
Executive Officer or the then senior executive officer may prescribe or
determine.  The Board of Directors may require any officer or other employee or
agent to give bond for the faithful performance of his or her duties in such
form and with such sureties as the Board may require.

 


4.2.          DUTIES.  SUBJECT TO SUCH LIMITATIONS AND OTHER CONDITIONS AS THE
BOARD OF DIRECTORS MAY FROM TIME TO TIME PRESCRIBE OR DETERMINE, THE FOLLOWING
OFFICERS SHALL HAVE THE FOLLOWING POWERS AND DUTIES:


 


(A)           CHIEF EXECUTIVE OFFICER.  THE CHIEF EXECUTIVE OFFICER SHALL BE
CHARGED WITH GENERAL SUPERVISION OF THE MANAGEMENT, BUSINESS, AFFAIRS AND POLICY
OF THE CORPORATION, SHALL BE THE SENIOR EXECUTIVE OF THE CORPORATION, SHALL
REPORT DIRECTLY TO THE BOARD OF DIRECTORS AND SHALL HAVE SUCH OTHER POWERS AND
PERFORM SUCH OTHER DUTIES AS THE BOARD OF DIRECTORS MAY PRESCRIBE FROM TIME TO
TIME.  THE CHIEF EXECUTIVE OFFICER SHALL (IN THE ABSENCE OF THE CHAIRMAN OF THE
BOARD OF DIRECTORS) PRESIDE AT ALL MEETINGS OF THE STOCKHOLDERS AND, IF HE IS A
DIRECTOR, OF THE BOARD OF DIRECTORS.


 


(B)           VICE PRESIDENTS.  THE VICE PRESIDENT OR VICE PRESIDENTS SHALL
PERFORM SUCH DUTIES AS MAY BE ASSIGNED TO THEM FROM TIME TO TIME BY THE BOARD OF
DIRECTORS OR BY THE CHIEF EXECUTIVE OFFICER IF THE BOARD OF DIRECTORS DOES NOT
DO SO.  IN THE ABSENCE OR DISABILITY OF THE CHIEF EXECUTIVE OFFICER, THE
EXECUTIVE VICE PRESIDENTS IN ORDER OF SENIORITY, OR IF NONE, THE SENIOR VICE
PRESIDENTS IN ORDER OF SENIORITY, OR IF NONE, THE VICE PRESIDENTS IN ORDER OF
SENIORITY, MAY, UNLESS OTHERWISE DETERMINED BY THE BOARD OF DIRECTORS, EXERCISE
THE POWERS AND PERFORM THE DUTIES PERTAINING TO THE OFFICE OF CHIEF EXECUTIVE
OFFICER, EXCEPT THAT IF ONE OR MORE VICE PRESIDENTS HAS BEEN ELECTED OR
APPOINTED, THE PERSON HOLDING SUCH OFFICE IN ORDER OF SENIORITY SHALL EXERCISE
THE POWERS AND PERFORM THE DUTIES OF THE OFFICE OF CHIEF EXECUTIVE OFFICER.


 


(C)           SECRETARY.  THE SECRETARY OR IN HIS OR HER ABSENCE AN ASSISTANT
SECRETARY SHALL KEEP THE MINUTES OF ALL MEETINGS OF STOCKHOLDERS AND OF THE
BOARD OF DIRECTORS AND ANY COMMITTEE THEREOF, GIVE AND SERVE ALL NOTICES, ATTEND
TO SUCH CORRESPONDENCE AS MAY BE ASSIGNED TO HIM OR HER, KEEP IN SAFE CUSTODY
THE SEAL OF THE CORPORATION, AND AFFIX SUCH SEAL TO ALL SUCH INSTRUMENTS
PROPERLY EXECUTED AS MAY REQUIRE IT, SHALL PERFORM ALL OF THE DUTIES COMMONLY
INCIDENT TO HIS OR HER OFFICE AND SHALL HAVE SUCH OTHER DUTIES AND POWERS AS MAY
BE PRESCRIBED OR DETERMINED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR BY
THE CHIEF EXECUTIVE OFFICER IF THE BOARD OF DIRECTORS DOES NOT DO SO.


 


(D)           TREASURER.  THE TREASURER OR IN HIS OR HER ABSENCE AN ASSISTANT
TREASURER, SUBJECT TO THE ORDER OF THE BOARD OF DIRECTORS, SHALL HAVE THE CARE
AND CUSTODY OF THE MONIES, FUNDS, SECURITIES, VALUABLE PAPERS AND RELATED
DOCUMENTS OF THE CORPORATION (OTHER THAN HIS OR HER OWN BOND, IF ANY, WHICH
SHALL BE IN THE CUSTODY OF THE CHIEF EXECUTIVE OFFICER), AND SHALL HAVE, UNDER
THE SUPERVISION OF THE BOARD OF DIRECTORS, ALL THE POWERS AND DUTIES COMMONLY
INCIDENT TO HIS OR HER OFFICE.  HE OR SHE SHALL DEPOSIT ALL FUNDS OF THE
CORPORATION IN SUCH BANK OR BANKS, TRUST COMPANY OR TRUST COMPANIES, OR WITH
SUCH FIRM OR FIRMS DOING A BANKING BUSINESS AS MAY BE DESIGNATED BY THE BOARD OF
DIRECTORS OR BY THE CHIEF EXECUTIVE OFFICER IF THE BOARD OF DIRECTORS


 

7

--------------------------------------------------------------------------------


 


DOES NOT DO SO.  HE OR SHE MAY ENDORSE FOR DEPOSIT OR COLLECTION ALL CHECKS,
NOTES AND SIMILAR INSTRUMENTS PAYABLE TO THE CORPORATION OR TO ITS ORDER.  HE OR
SHE SHALL KEEP ACCURATE BOOKS OF ACCOUNT OF THE CORPORATION’S TRANSACTIONS,
WHICH SHALL BE THE PROPERTY OF THE CORPORATION, AND TOGETHER WITH ALL OF THE
PROPERTY OF THE CORPORATION IN HIS OR HER POSSESSION, SHALL BE SUBJECT AT ALL
TIMES TO THE INSPECTION AND CONTROL OF THE BOARD OF DIRECTORS.  THE TREASURER
SHALL BE SUBJECT IN EVERY WAY TO THE ORDER OF THE BOARD OF DIRECTORS, AND SHALL
RENDER TO THE BOARD OF DIRECTORS AND/OR THE CHIEF EXECUTIVE OFFICER OF THE
CORPORATION, WHENEVER THEY MAY REQUIRE IT, AN ACCOUNT OF ALL HIS OR HER
TRANSACTIONS AND OF THE FINANCIAL CONDITION OF THE CORPORATION.  IN ADDITION TO
THE FOREGOING, THE TREASURER SHALL HAVE SUCH DUTIES AS MAY BE PRESCRIBED OR
DETERMINED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR BY THE CHIEF EXECUTIVE
OFFICER IF THE BOARD OF DIRECTORS DOES NOT DO SO.


 


(E)           ASSISTANT SECRETARIES AND TREASURERS. ASSISTANTS TO THE
SECRETARIES AND TREASURERS MAY BE APPOINTED BY THE CHIEF EXECUTIVE OFFICER OR
ELECTED BY THE BOARD OF DIRECTORS AND SHALL PERFORM SUCH DUTIES AND HAVE SUCH
POWERS AS SHALL BE DELEGATED TO THEM BY THE CHIEF EXECUTIVE OFFICER OR THE BOARD
OF DIRECTORS.


 


4.3.          DELEGATION OF AUTHORITY.  THE BOARD OF DIRECTORS MAY AT ANY TIME
DELEGATE THE POWERS AND DUTIES OF ANY OFFICER FOR THE TIME BEING TO ANY OTHER
OFFICER, DIRECTOR OR EMPLOYEE.


 


4.4.          COMPENSATION.  THE COMPENSATION OF THE OFFICERS OF THE CORPORATION
SHALL BE FIXED BY THE BOARD OF DIRECTORS OR A COMMITTEE THEREOF, AND THE FACT
THAT ANY OFFICER IS A DIRECTOR SHALL NOT PRECLUDE SUCH OFFICER FROM RECEIVING
COMPENSATION OR FROM VOTING UPON THE RESOLUTION PROVIDING THE SAME.


 


ARTICLE V  RESIGNATIONS, VACANCIES AND REMOVALS


 


5.1.          RESIGNATIONS.  ANY DIRECTOR OR OFFICER MAY RESIGN AT ANY TIME BY
GIVING WRITTEN NOTICE OR BY SENDING AN ELECTRONIC TRANSMISSION THEREOF TO THE
BOARD OF DIRECTORS, THE CHAIRMAN OF THE BOARD OF DIRECTORS, THE CHIEF EXECUTIVE
OFFICER OR THE SECRETARY.  ANY SUCH RESIGNATION SHALL TAKE EFFECT AT THE TIME
SPECIFIED THEREIN OR, IF THE TIME BE NOT SPECIFIED, UPON RECEIPT THEREOF; AND
UNLESS OTHERWISE SPECIFIED THEREIN OR IN THESE BYLAWS, THE ACCEPTANCE OF ANY
RESIGNATION SHALL NOT BE NECESSARY TO MAKE IT EFFECTIVE.


 


5.2.          VACANCIES.


 


(A)           DIRECTORS.  ANY VACANCY IN THE BOARD OF DIRECTORS CAUSED BY REASON
OF DEATH, DISQUALIFICATION, INCAPACITY, RESIGNATION, REMOVAL, INCREASE IN THE
AUTHORIZED NUMBER OF DIRECTORS OR OTHERWISE, SHALL BE FILLED IN THE MANNER
PROVIDED IN THE CERTIFICATE OF INCORPORATION.


 


(B)           OFFICERS.  THE BOARD OF DIRECTORS MAY AT ANY TIME OR FROM TIME TO
TIME FILL ANY VACANCY AMONG THE OFFICERS OF THE CORPORATION IN THE MANNER
PROVIDED IN THE CERTIFICATE OF INCORPORATION.


 


5.3.          REMOVALS.


 


(A)           DIRECTORS.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE DGCL OR THE
CERTIFICATE OF INCORPORATION, ANY DIRECTOR OR THE ENTIRE BOARD OF DIRECTORS MAY
BE REMOVED, WITH


 

8

--------------------------------------------------------------------------------


 


OR WITHOUT CAUSE, BY THE AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF ALL
OUTSTANDING SHARES ENTITLED TO BE VOTED AT AN ELECTION OF DIRECTORS.


 


(B)           OFFICERS.  SUBJECT TO THE PROVISIONS OF ANY VALIDLY EXISTING
AGREEMENT, THE BOARD OF DIRECTORS MAY AT ANY MEETING REMOVE FROM OFFICE ANY
OFFICER, WITH OR WITHOUT CAUSE, AND MAY APPOINT A SUCCESSOR.


 


ARTICLE VI  CAPITAL STOCK


 


6.1.          CERTIFICATES OF STOCK.  EVERY STOCKHOLDER SHALL BE ENTITLED TO A
CERTIFICATE OR CERTIFICATES FOR SHARES OF THE CAPITAL STOCK OF THE CORPORATION
IN SUCH FORM AS MAY BE PRESCRIBED OR AUTHORIZED BY THE BOARD OF DIRECTORS, DULY
NUMBERED AND SETTING FORTH THE NUMBER AND KIND OF SHARES REPRESENTED THEREBY. 
SUCH CERTIFICATES SHALL BE SIGNED BY THE CHAIRMAN OF THE BOARD, THE CHIEF
EXECUTIVE OFFICER OR A VICE PRESIDENT AND BY THE TREASURER OR AN ASSISTANT
TREASURER OR BY THE SECRETARY OR AN ASSISTANT SECRETARY.  ANY OR ALL OF SUCH
SIGNATURES MAY BE IN FACSIMILE.


 

In case any officer, transfer agent or registrar who has signed or whose
facsimile signature has been placed on a certificate has ceased to be such
officer, transfer agent or registrar before the certificate has been issued,
such certificate may nevertheless be issued and delivered by the Corporation
with the same effect as if he were such officer, transfer agent or registrar at
the date of issue.

 


6.2.          TRANSFER OF STOCK.  SHARES OF THE CAPITAL STOCK OF THE CORPORATION
SHALL BE TRANSFERABLE ONLY UPON THE BOOKS OF THE CORPORATION UPON THE SURRENDER
OF THE CERTIFICATE OR CERTIFICATES PROPERLY ASSIGNED AND ENDORSED FOR TRANSFER. 
IF THE CORPORATION HAS A TRANSFER AGENT OR REGISTRAR ACTING ON ITS BEHALF, THE
SIGNATURE OF ANY OFFICER OR REPRESENTATIVE THEREOF MAY BE IN FACSIMILE.


 

The Board of Directors may appoint a transfer agent and one or more co-transfer
agents and a registrar and one or more co-registrars and may make or authorize
such agents to make all such rules and regulations deemed expedient concerning
the issue, transfer and registration of shares of stock.

 


6.3.          RECORD DATES.  FOR THE PURPOSE OF DETERMINING STOCKHOLDERS
ENTITLED TO NOTICE OF OR TO VOTE AT ANY MEETING OF STOCKHOLDERS OR ANY
ADJOURNMENT THEREOF, OR ENTITLED TO RECEIVE PAYMENT OF ANY DIVIDEND, OR TO
EXPRESS CONSENT TO CORPORATE ACTION IN WRITING WITHOUT A MEETING, OR IN ORDER TO
MAKE A DETERMINATION OF STOCKHOLDERS FOR ANY OTHER PROPER PURPOSES, THE
CORPORATION’S STOCK TRANSFER BOOKS SHALL NOT BE CLOSED, BUT A RECORD DATE SHALL
BE SET BY THE BOARD OF DIRECTORS AND, UPON THAT DATE, THE CORPORATION OR ITS
TRANSFER AGENT SHALL TAKE A RECORD OF THE STOCKHOLDERS WITHOUT ACTUALLY CLOSING
THE STOCK TRANSFER BOOKS.  SUCH RECORD DATE SHALL NOT PRECEDE THE DATE UPON
WHICH THE RESOLUTION FIXING THE RECORD DATE IS ADOPTED BY THE BOARD OF
DIRECTORS, AND SUCH RECORD DATE: (1) IN THE CASE OF DETERMINATION OF
STOCKHOLDERS ENTITLED TO VOTE AT ANY MEETING OF STOCKHOLDERS OR ADJOURNMENT
THEREOF, SHALL, UNLESS OTHERWISE REQUIRED BY LAW, NOT BE MORE THAN SIXTY (60)
NOR LESS THAN TEN (10) DAYS BEFORE THE DATE OF SUCH MEETING; (2) IN THE CASE OF
DETERMINATION OF STOCKHOLDERS ENTITLED TO EXPRESS CONSENT TO CORPORATE ACTION IN
WRITING WITHOUT A MEETING, SHALL NOT BE MORE THAN TEN (10) DAYS FROM THE DATE
UPON WHICH THE RESOLUTION


 

9

--------------------------------------------------------------------------------


 


FIXING THE RECORD DATE IS ADOPTED BY THE BOARD OF DIRECTORS; AND (3) IN THE CASE
OF ANY OTHER ACTION, SHALL NOT BE MORE THAN SIXTY (60) DAYS PRIOR TO SUCH OTHER
ACTION.


 

If no such record date is fixed by the Board, the record date shall be that
prescribed by the DGCL.

 

A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board of Directors may, in their discretion, fix a new record
date for the adjourned meeting.

 


6.4.          LOST CERTIFICATES.  IN CASE OF LOSS OR MUTILATION OR DESTRUCTION
OF A STOCK CERTIFICATE, A DUPLICATE CERTIFICATE MAY BE ISSUED UPON SUCH TERMS AS
MAY BE DETERMINED OR AUTHORIZED BY THE BOARD OF DIRECTORS, OR BY THE CHIEF
EXECUTIVE OFFICER OR SECRETARY IF THE BOARD OF DIRECTORS DOES NOT DO SO.


 


ARTICLE VII  FISCAL YEAR, BANK DEPOSITS, CHECKS, ETC.


 


7.1.          FISCAL YEAR.  THE FISCAL YEAR OF THE CORPORATION SHALL BE THE
CALENDAR YEAR, UNLESS OTHERWISE FIXED BY RESOLUTION OF THE BOARD OF DIRECTORS.


 


7.2.          BANK DEPOSIT, CHECKS, ETC.  THE FUNDS OF THE CORPORATION SHALL BE
DEPOSITED IN THE NAME OF THE CORPORATION OR OF ANY DIVISION THEREOF IN SUCH
BANKS OR TRUST COMPANIES IN THE UNITED STATES OR ELSEWHERE AS MAY BE DESIGNATED
FROM TIME TO TIME BY THE BOARD OF DIRECTORS OR BY SUCH OFFICER OR OFFICERS AS
THE BOARD OF DIRECTORS MAY AUTHORIZE TO MAKE SUCH DESIGNATIONS.


 

All checks, drafts or other orders for the withdrawal of funds from any bank
account shall be signed by such person or persons as may be designated from time
to time by the Board of Directors.  The signatures on checks, drafts or other
orders for the withdrawal of funds may be in facsimile if authorized in the
designation.

 


ARTICLE VIII  BOOKS AND RECORDS


 


8.1.          PLACE OF KEEPING BOOKS.  THE BOOKS AND RECORDS OF THE CORPORATION
MAY BE KEPT WITHIN OR OUTSIDE OF THE STATE OF DELAWARE AND MAY BE KEPT IN PAPER
FORM OR BY MEANS OF ANY INFORMATION STORAGE DEVICE THAT CAN BE CONVERTED INTO
CLEARLY LEGIBLE PAPER FORM WITHIN A REASONABLE PERIOD OF TIME.


 


8.2.          EXAMINATION OF BOOKS.  EXCEPT AS MAY OTHERWISE BE PROVIDED BY THE
DGCL, THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS, THE BOARD OF DIRECTORS
SHALL HAVE THE POWER TO DETERMINE FROM TIME TO TIME WHETHER AND TO WHAT EXTENT
AND AT WHAT TIMES AND PLACES AND UNDER WHAT CONDITIONS ANY OF THE ACCOUNTS,
RECORDS AND BOOKS OF THE CORPORATION (CONVERTED INTO PAPER FORM AS NECESSARY)
ARE TO BE OPEN TO THE INSPECTION OF ANY STOCKHOLDER.  NO STOCKHOLDER SHALL HAVE
ANY RIGHT TO INSPECT ANY ACCOUNT OR BOOK OR DOCUMENT OF THE CORPORATION EXCEPT
AS PRESCRIBED BY LAW OR AUTHORIZED BY EXPRESS RESOLUTION OF THE STOCKHOLDERS OR
OF THE BOARD OF DIRECTORS.


 

10

--------------------------------------------------------------------------------


 


ARTICLE IX  NOTICES AND WAIVERS


 


9.1.          REQUIREMENTS OF NOTICE.  WHENEVER NOTICE IS REQUIRED TO BE GIVEN
BY STATUTE, THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 3.4 HEREOF, IT SHALL NOT MEAN PERSONAL NOTICE
UNLESS SO SPECIFIED, BUT SUCH NOTICE MAY BE GIVEN (I) IN WRITING BY DEPOSITING
THE SAME IN A POST OFFICE, LETTER BOX OR MAIL CHUTE POSTAGE PREPAID AND
ADDRESSED TO THE PERSON TO WHOM SUCH NOTICE IS DIRECTED AT THE ADDRESS OF SUCH
PERSON ON THE RECORDS OF THE CORPORATION, AND SUCH NOTICE SHALL BE DEEMED GIVEN
AT THE TIME WHEN THE SAME SHALL BE THUS MAILED OR (II) IF APPLICABLE, AS
PROVIDED IN SECTION 2.8 HEREOF.


 


9.2.          WAIVERS.  ANY STOCKHOLDER, DIRECTOR OR OFFICER MAY, IN WRITING OR
BY ELECTRONIC TRANSMISSION, AT ANY TIME WAIVE ANY NOTICE OR OTHER FORMALITY
REQUIRED BY LAW, THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS.  SUCH WAIVER
OF NOTICE, WHETHER GIVEN BEFORE OR AFTER ANY MEETING OR ACTION, SHALL BE DEEMED
EQUIVALENT TO NOTICE.  PRESENCE OF A STOCKHOLDER EITHER IN PERSON OR BY PROXY AT
ANY MEETING OF STOCKHOLDERS AND PRESENCE OF ANY DIRECTOR AT ANY MEETING OF THE
BOARD OF DIRECTORS SHALL CONSTITUTE A WAIVER OF SUCH NOTICE AS MAY BE REQUIRED
BY LAW, THE CERTIFICATE OF INCORPORATION OR THESE BYLAWS, UNLESS SUCH PRESENCE
IS SOLELY FOR THE PURPOSE OF OBJECTING TO THE LACK OF NOTICE AND SUCH OBJECTION
IS STATED AT THE COMMENCEMENT OF THE MEETING.


 


ARTICLE X  SEAL


 

The corporate seal of the Corporation shall be in such form as the Board of
Directors shall determine from time to time and may consist of a facsimile
thereof or the word “SEAL” enclosed in parentheses or brackets.  The corporate
seal of the Corporation shall not be necessary to validate or authenticate any
instrument duly executed by the Corporation or to render any such instrument
enforceable against the Corporation.

 


ARTICLE XI  POWERS OF ATTORNEY


 

The Board of Directors may authorize one or more of the officers of the
Corporation to execute powers of attorney delegating to named representatives or
agents power to represent or act on behalf of the Corporation, with or without
the power of substitution.

 

In the absence of any action by the Board of Directors, any officer of the
Corporation may execute, for and on behalf of the Corporation, waivers of notice
of meetings of stockholders and proxies, or may vote shares directly, for such
meetings of any company in which the Corporation may hold voting securities.

 


ARTICLE XII  INDEMNIFICATION


 


12.1.        INDEMNIFICATION.  THE CORPORATION, TO THE FULLEST EXTENT PERMITTED
OR REQUIRED BY THE DGCL OR OTHER APPLICABLE LAW, AS THE SAME EXISTS OR MAY
HEREAFTER BE AMENDED, SHALL INDEMNIFY AND HOLD HARMLESS ANY PERSON WHO IS OR WAS
A DIRECTOR OR OFFICER OF THE CORPORATION AND WHO IS OR WAS INVOLVED IN ANY
MANNER (INCLUDING, WITHOUT LIMITATION, AS A PARTY OR A WITNESS) OR IS THREATENED
TO BE MADE SO INVOLVED IN ANY THREATENED, PENDING OR COMPLETED INVESTIGATION,
CLAIM, ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR
INVESTIGATIVE (INCLUDING, WITHOUT LIMITATION, ANY ACTION, SUIT OR PROCEEDINGS BY
OR IN THE RIGHT OF THE CORPORATION TO PROCURE A JUDGMENT IN ITS FAVOR) (A
“PROCEEDING”) BY REASON OF THE FACT THAT SUCH


 

11

--------------------------------------------------------------------------------


 


PERSON IS OR WAS A DIRECTOR OR OFFICER OF THE CORPORATION, OR, WHILE A DIRECTOR
OR OFFICER OF THE CORPORATION, IS OR WAS SERVING AT THE REQUEST OF THE
CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTITY OR
ENTERPRISE (INCLUDING, WITHOUT LIMITATION, ANY EMPLOYEE BENEFIT PLAN) (A
“COVERED ENTITY”) AGAINST ALL LIABILITY AND LOSS SUFFERED AND EXPENSES
(INCLUDING ATTORNEYS’ FEES), ACTUALLY AND REASONABLY INCURRED BY SUCH PERSON IN
CONNECTION WITH SUCH PROCEEDING; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
APPLY (I) TO A DIRECTOR OR OFFICER OF THE CORPORATION WITH RESPECT TO A
PROCEEDING THAT WAS COMMENCED BY SUCH DIRECTOR OR OFFICER UNLESS THE PROCEEDING
WAS COMMENCED AFTER EITHER (X) THE INDEMNITEE HAS OBTAINED THE APPROVAL THEREOF
BY THE BOARD, OR (Y) A CHANGE IN CONTROL (AS HEREINAFTER DEFINED IN
SECTION 12.5(E) HAS OCCURRED), OR (II) UNDER CIRCUMSTANCES IN WHICH SUCH
INDEMNIFICATION IS PROHIBITED BY THE DGCL OR OTHER APPLICABLE LAW. ANY DIRECTOR
OR OFFICER OF THE CORPORATION ENTITLED TO INDEMNIFICATION AS PROVIDED IN THIS
SECTION 12.1 IS HEREINAFTER CALLED AN “INDEMNITEE”. ANY RIGHT OF AN INDEMNITEE
TO INDEMNIFICATION UNDER THIS ARTICLE XII SHALL BE A CONTRACT RIGHT.


 


12.2.        PREPAYMENT OF EXPENSES.  THE CORPORATION, TO THE FULLEST EXTENT
PERMITTED OR REQUIRED BY THE DGCL OR OTHER APPLICABLE LAW, SHALL PAY THE
EXPENSES INCURRED BY AN INDEMNITEE IN CONNECTION WITH A PROCEEDING, CONSISTENT
WITH THE PROVISIONS OF THE DGCL OR OTHER APPLICABLE LAW, AS THE SAME EXISTS OR
MAY HEREAFTER BE AMENDED, AND THE OTHER PROVISIONS OF THIS ARTICLE XII,
PROVIDED, HOWEVER, THAT, TO THE EXTENT REQUIRED BY LAW, SUCH PAYMENT OF EXPENSES
IN ADVANCE OF THE FINAL DISPOSITION OF THE PROCEEDING SHALL BE MADE ONLY UPON
RECEIPT OF AN UNDERTAKING BY THE INDEMNITEE TO REPAY ALL AMOUNTS ADVANCED IF IT
SHOULD BE ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED UNDER THIS ARTICLE XII OR OTHERWISE.


 


12.3.        INSURANCE, CONTRACTS AND FUNDING.  THE CORPORATION MAY PURCHASE AND
MAINTAIN INSURANCE TO PROTECT ITSELF AND ANY DIRECTOR, OFFICER, EMPLOYEE OR
AGENT OF THE CORPORATION OR OF ANY COVERED ENTITY AGAINST ANY EXPENSES,
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT AS SPECIFIED IN SECTION 12.1 OR
INCURRED BY ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR AGENT IN CONNECTION WITH ANY
PROCEEDING REFERRED TO IN SUCH SECTION, WHETHER OR NOT THE CORPORATION WOULD
HAVE THE POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH EXPENSE, LIABILITY OR LOSS
UNDER THE DGCL. THE CORPORATION MAY ENTER INTO CONTRACTS WITH ANY DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE CORPORATION OR OF ANY COVERED ENTITY PROVIDING
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES AND MAY CREATE A TRUST FUND, GRANT A
SECURITY INTEREST OR USE OTHER MEANS (INCLUDING, WITHOUT LIMITATION, A LETTER OF
CREDIT) TO ENSURE THE PAYMENT OF SUCH AMOUNTS AS MAY BE NECESSARY TO EFFECT
INDEMNIFICATION AS PROVIDED OR AUTHORIZED IN THIS ARTICLE XII, BY STATUTE, BY
AGREEMENT OR OTHERWISE.


 


12.4.        INDEMNIFICATION NOT EXCLUSIVE RIGHT; BENEFICIARIES OF RIGHTS.  THE
RIGHTS CONFERRED ON ANY INDEMNITEE BY THIS ARTICLE XII SHALL NOT BE EXCLUSIVE OF
ANY OTHER RIGHTS TO WHICH AN INDEMNITEE MAY OTHERWISE BE ENTITLED OR PROVIDED
UNDER ANY STATUTE, PROVISION OF THE CERTIFICATE OF INCORPORATION OR THESE
BYLAWS, AGREEMENT, VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS (AS
HEREINAFTER DEFINED IN SECTION 12.5(E)) OR OTHERWISE, AND THE PROVISIONS OF THIS
ARTICLE XII SHALL INURE TO THE BENEFIT OF THE HEIRS AND LEGAL REPRESENTATIVES OF
ANY INDEMNITEE UNDER THIS ARTICLE XII AND SHALL BE APPLICABLE TO PROCEEDINGS
COMMENCED OR CONTINUING AFTER THE ADOPTION OF THIS ARTICLE XII, WHETHER ARISING
FROM ACTS OR OMISSIONS OCCURRING BEFORE OR AFTER SUCH ADOPTION.


 

12

--------------------------------------------------------------------------------


 


12.5.        ADVANCEMENT OF EXPENSES; PROCEDURES; PRESUMPTIONS AND EFFECT OF
CERTAIN PROCEEDINGS; REMEDIES.  IN FURTHERANCE, BUT NOT IN LIMITATION, OF THE
FOREGOING PROVISIONS OF THIS ARTICLE XII, THE FOLLOWING PROCEDURES, PRESUMPTIONS
AND REMEDIES SHALL APPLY WITH RESPECT TO ADVANCEMENT OF EXPENSES AND THE RIGHT
TO INDEMNIFICATION UNDER THIS ARTICLE XII:


 


(A)           ADVANCEMENT OF EXPENSES. ALL REASONABLE EXPENSES (INCLUDING
ATTORNEYS’ FEES) INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN CONNECTION WITH
ANY PROCEEDING SHALL BE ADVANCED TO THE INDEMNITEE BY THE CORPORATION WITHIN 20
DAYS AFTER THE RECEIPT BY THE CORPORATION OF A STATEMENT OR STATEMENTS FROM THE
INDEMNITEE REQUESTING SUCH ADVANCE OR ADVANCES FROM TIME TO TIME, WHETHER PRIOR
TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING. SUCH STATEMENT OR STATEMENTS
SHALL REASONABLY EVIDENCE THE EXPENSES INCURRED BY THE INDEMNITEE AND, SHALL
INCLUDE OR BE ACCOMPANIED BY AN UNDERTAKING BY OR ON BEHALF OF THE INDEMNITEE TO
REPAY THE AMOUNTS ADVANCED IF ULTIMATELY IT SHOULD BE DETERMINED THAT THE
INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED AGAINST SUCH EXPENSES PURSUANT TO
THIS ARTICLE XII.  NOTWITHSTANDING THE FOREGOING, UNLESS A CHANGE IN CONTROL HAS
OCCURRED, THE CORPORATION MAY REFRAIN FROM, OR SUSPEND, PAYMENT OF EXPENSES IN
ADVANCE IF AT ANY TIME BEFORE THE MAKING OF THE DETERMINATION DESCRIBED IN
SUBPARAGRAPH (B)(II) OF THIS SECTION 12.5, THE BOARD OR INDEPENDENT COUNSEL (AS
HEREINAFTER DEFINED IN SECTION 12.5(E)), FIND BY A PREPONDERANCE OF THE EVIDENCE
THEN AVAILABLE THAT THE INDEMNITEE HAS NOT MET THE REQUIRED STANDARDS OF CONDUCT
AS SPECIFIED IN THE DGCL.


 


(B)           PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.


 

(I)            TO OBTAIN INDEMNIFICATION UNDER THIS ARTICLE XII, AN INDEMNITEE
SHALL SUBMIT TO THE SECRETARY A WRITTEN REQUEST, INCLUDING SUCH DOCUMENTATION
AND INFORMATION AS IS REASONABLY AVAILABLE TO THE INDEMNITEE DESCRIBING SUCH
INDEMNIFICATION CLAIM OR LOSS AS RESULTED FROM FINAL DISPOSITION OF THE
PROCEEDING AND REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT THE
INDEMNITEE IS ENTITLED TO INDEMNIFICATION (THE “SUPPORTING DOCUMENTATION”). THE
SECRETARY SHALL, PROMPTLY UPON RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION,
ADVISE THE BOARD OF DIRECTORS IN WRITING THAT THE INDEMNITEE HAS REQUESTED
INDEMNIFICATION.

 

(II)           THE INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION UNDER THIS
ARTICLE XII SHALL BE DETERMINED IN ONE OF THE FOLLOWING WAYS: (A) BY A MAJORITY
VOTE OF THE DISINTERESTED DIRECTORS (AS HEREINAFTER DEFINED IN SECTION 12.5(E)),
WHETHER OR NOT THEY CONSTITUTE A QUORUM OF THE BOARD OF DIRECTORS, OR BY A
COMMITTEE OF DISINTERESTED DIRECTORS DESIGNATED BY A MAJORITY VOTE OF THE
DISINTERESTED DIRECTORS; (B) BY A WRITTEN OPINION OF INDEPENDENT COUNSEL (AS
HEREINAFTER DEFINED IN SECTION 12.5(E)) IF (X) A CHANGE IN CONTROL SHALL HAVE
OCCURRED AND THE INDEMNITEE SO REQUESTS, OR (Y) THERE ARE NO DISINTERESTED
DIRECTORS OR A MAJORITY OF SUCH DISINTERESTED DIRECTORS SO DIRECTS; OR (C) AS
PROVIDED IN SECTION 12.5(C).

 

(III)          IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 12.5(B)(II), A MAJORITY
OF THE DISINTERESTED DIRECTORS SHALL SELECT THE INDEPENDENT COUNSEL, BUT ONLY AN
INDEPENDENT COUNSEL TO WHICH THE INDEMNITEE DOES NOT REASONABLY OBJECT;
PROVIDED, HOWEVER, THAT IF A CHANGE IN CONTROL SHALL HAVE OCCURRED, THE

 

13

--------------------------------------------------------------------------------


 

INDEMNITEE SHALL SELECT SUCH INDEPENDENT COUNSEL, BUT ONLY AN INDEPENDENT
COUNSEL TO WHICH A MAJORITY OF THE BOARD DOES NOT REASONABLY OBJECT.

 


(C)           PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE XII, THE INDEMNITEE SHALL BE
PRESUMED TO BE ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE XII UPON
SUBMISSION OF A REQUEST FOR INDEMNIFICATION TOGETHER WITH THE SUPPORTING
DOCUMENTATION IN ACCORDANCE WITH SECTION 12.5(B)(I), AND THEREAFTER THE
CORPORATION SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN
REACHING A CONTRARY DETERMINATION. IN ANY EVENT, IF THE PERSON OR PERSONS
EMPOWERED UNDER SECTION 12.5(B) TO DETERMINE ENTITLEMENT TO INDEMNIFICATION
SHALL NOT HAVE BEEN APPOINTED OR SHALL NOT HAVE MADE A DETERMINATION WITHIN 45
DAYS AFTER RECEIPT BY THE CORPORATION OF THE REQUEST THEREFOR, TOGETHER WITH THE
SUPPORTING DOCUMENTATION, THE INDEMNITEE SHALL BE DEEMED TO BE, AND SHALL BE,
ENTITLED TO INDEMNIFICATION UNLESS SUCH INDEMNIFICATION IS PROHIBITED BY LAW.
THE TERMINATION OF ANY PROCEEDING DESCRIBED IN SECTION 1 OF THIS ARTICLE XII, OR
OF ANY CLAIM, ISSUE OR MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR
CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF
ITSELF, CREATE A PRESUMPTION THAT THE INDEMNITEE DID NOT MEET THE REQUIRED
STANDARDS OF CONDUCT AS SPECIFIED IN THE DGCL.


 


(D)           REMEDIES OF INDEMNITEE.


 

(I)            IN THE EVENT THAT A DETERMINATION IS MADE PURSUANT TO
SECTION 12.5(B) THAT THE INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER
THIS ARTICLE XII, (A) THE INDEMNITEE SHALL BE ENTITLED TO SEEK AN ADJUDICATION
OF ENTITLEMENT TO SUCH INDEMNIFICATION EITHER, AT THE INDEMNITEE’S SOLE OPTION,
IN (X) THE CHANCERY COURT OF THE STATE OF DELAWARE OR ANY OTHER COURT OF
COMPETENT JURISDICTION OR (Y) AN ARBITRATION TO BE CONDUCTED BY A SINGLE
ARBITRATOR PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION; (B)
ANY SUCH JUDICIAL PROCEEDING OR ARBITRATION SHALL BE DE NOVO AND THE INDEMNITEE
SHALL NOT BE PREJUDICED BY REASON OF SUCH ADVERSE DETERMINATION; AND (C) IN ANY
SUCH JUDICIAL PROCEEDING OR ARBITRATION, THE CORPORATION SHALL HAVE THE BURDEN
OF PROVING BY A PREPONDERANCE OF EVIDENCE THAT THE INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS ARTICLE XII.

 

(II)           IF A DETERMINATION SHALL HAVE BEEN MADE OR DEEMED TO HAVE BEEN
MADE, PURSUANT TO SECTION 12.5(B) OR (C), THAT THE INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE CORPORATION SHALL BE OBLIGATED TO PAY THE AMOUNTS
CONSTITUTING SUCH INDEMNIFICATION WITHIN FIVE BUSINESS DAYS AFTER SUCH
DETERMINATION HAS BEEN MADE OR DEEMED TO HAVE BEEN MADE.  THE CORPORATION SHALL
BE CONCLUSIVELY BOUND BY SUCH DETERMINATION OR DEEMED DETERMINATION UNLESS (A)
THE INDEMNITEE MISREPRESENTED OR FAILED TO DISCLOSE IN THE REQUEST FOR
INDEMNIFICATION OR IN THE SUPPORTING DOCUMENTATION A MATERIAL FACT THAT IF NOT
MISREPRESENTED OR FAILED TO BE DISCLOSED WOULD HAVE ESTABLISHED THAT THE
INDEMNITEE HAS NOT MET THE REQUIRED STANDARDS OF CONDUCT AS SPECIFIED BY THE
DGCL OR (B) SUCH INDEMNIFICATION IS PROHIBITED BY LAW. IN THE EVENT THAT (X)
ADVANCEMENT OF EXPENSES IS NOT TIMELY MADE PURSUANT TO SECTION 12.5(A) OR (Y)
PAYMENT OF INDEMNIFICATION IS NOT MADE WITHIN FIVE BUSINESS DAYS AFTER A
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION HAS BEEN MADE OR DEEMED TO HAVE
BEEN MADE PURSUANT TO SECTION 12.5(B) OR (C), THE INDEMNITEE SHALL BE ENTITLED
TO

 

14

--------------------------------------------------------------------------------


 

SEEK JUDICIAL ENFORCEMENT OF THE CORPORATION’S OBLIGATION TO PAY TO THE
INDEMNITEE SUCH ADVANCEMENT OF EXPENSES OR INDEMNIFICATION.

 

(III)          THE CORPORATION SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 12.5(D) THAT THE
PROCEDURES AND PRESUMPTIONS OF THIS ARTICLE XII ARE NOT VALID, BINDING AND
ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH ARBITRATOR
THAT THE CORPORATION IS BOUND BY ALL THE PROVISIONS OF THIS ARTICLE XII.

 

(IV)          IN THE EVENT THAT THE INDEMNITEE, PURSUANT TO THIS
SECTION 12.5(D), SEEKS A JUDICIAL ADJUDICATION OF OR AN AWARD IN ARBITRATION TO
ENFORCE RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS ARTICLE XII, THE
INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE CORPORATION, AND SHALL BE
INDEMNIFIED BY THE CORPORATION AGAINST, ANY EXPENSES ACTUALLY AND REASONABLY
INCURRED BY THE INDEMNITEE IF THE INDEMNITEE PREVAILS IN SUCH JUDICIAL
ADJUDICATION OR ARBITRATION. IF IT SHALL BE DETERMINED IN SUCH JUDICIAL
ADJUDICATION OR ARBITRATION THAT THE INDEMNITEE IS ENTITLED TO RECEIVE PART BUT
NOT ALL OF THE INDEMNIFICATION OR ADVANCEMENT OF EXPENSES SOUGHT, THE EXPENSES
INCURRED BY THE INDEMNITEE IN CONNECTION WITH SUCH JUDICIAL ADJUDICATION OR
ARBITRATION SHALL BE PRORATED ACCORDINGLY.

 


(E)           DEFINITIONS.  FOR PURPOSES OF THIS ARTICLE XII:


 

(I)            “AUTHORIZED OFFICER” MEANS ANY ONE OF THE CHIEF EXECUTIVE
OFFICER, THE PRESIDENT, OR ANY EXECUTIVE VICE PRESIDENT.

 

(II)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE
FOLLOWING:  (I)(A) THE CORPORATION CONSOLIDATES WITH, OR MERGES WITH OR INTO,
ANOTHER PERSON, (B) THERE IS A MERGER, REORGANIZATION, CONSOLIDATION, SHARE
EXCHANGE OR OTHER TRANSACTION INVOLVING THE VOTING STOCK OF THE CORPORATION, (C)
THE CORPORATION SELLS, ASSIGNS, CONVEYS, TRANSFERS, LEASES OR OTHERWISE DISPOSES
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION TO ANY PERSON, (D)
ANY PERSON CONSOLIDATES WITH, OR MERGES WITH OR INTO, THE CORPORATION, OR (E)
ANY SIMILAR EVENT WHERE WITH RESPECT TO EACH OF THE EVENTS DESCRIBED IN (A)
THROUGH (E) THE OUTSTANDING VOTING STOCK OF THE CORPORATION IS CONVERTED INTO OR
EXCHANGED FOR CASH, SECURITIES OR OTHER PROPERTY, EXCEPT THAT NONE OF THE
FOREGOING EVENTS WILL CONSTITUTE A CHANGE IN CONTROL WHERE THE OUTSTANDING
VOTING STOCK OF THE CORPORATION IS CONVERTED INTO OR EXCHANGED FOR VOTING STOCK
OF THE SURVIVING OR TRANSFEREE PERSON AND THE BENEFICIAL OWNERS OF THE VOTING
STOCK OF THE CORPORATION IMMEDIATELY BEFORE SUCH EVENT OWN, DIRECTLY OR
INDIRECTLY, VOTING STOCK REPRESENTING MORE THAN 50 PERCENT OF THE AGGREGATE
VOTING POWER OF THE VOTING STOCK OF THE SURVIVING OR TRANSFEREE PERSON
IMMEDIATELY AFTER SUCH EVENT; (II) ANY TRANSACTION THAT RESULTS IN ANY PERSON,
OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN OF THE CORPORATION, BENEFICIALLY OWNING VOTING STOCK OF THE
CORPORATION REPRESENTING, DIRECTLY OR INDIRECTLY, MORE THAN 50 PERCENT OF THE
AGGREGATE VOTING POWER OF THE VOTING STOCK OF THE CORPORATION; (III) THE
APPROVAL BY THE HOLDERS OF THE VOTING STOCK OF

 

15

--------------------------------------------------------------------------------


 

THE CORPORATION OF ANY PLAN OR PROPOSAL FOR LIQUIDATION OR DISSOLUTION OF THE
CORPORATION; (IV) A MAJORITY OF THE DIRECTORS ON THE BOARD ARE NOT INCUMBENT
DIRECTORS; OR (V) THE CONSUMMATION OF ANY OTHER TRANSACTION THAT A MAJORITY OF
THE BOARD OF DIRECTORS, IN ITS SOLE AND ABSOLUTE DISCRETION, DETERMINES
CONSTITUTES A CHANGE IN CONTROL.

 

(III)          “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF THE CORPORATION WHO
IS NOT OR WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION
IS SOUGHT BY THE INDEMNITEE.

 

(IV)          “INCUMBENT DIRECTORS” MEANS THE INDIVIDUALS WHO, AS OF THE DATE OF
ADOPTION OF THESE BYLAWS, ARE DIRECTORS OF THE CORPORATION AND ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO SUCH DATE WHOSE ELECTION, NOMINATION FOR
ELECTION BY THE CORPORATION’S STOCKHOLDERS OR APPOINTMENT WAS APPROVED BY A
MAJORITY OF THE INCUMBENT DIRECTORS.

 

(V)           “INDEPENDENT COUNSEL,” WITH RESPECT TO A CLAIM FOR INDEMNIFICATION
AS TO ANY PARTICULAR PROCEEDING, MEANS A LAW FIRM OR A MEMBER OF A LAW FIRM THAT
NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO
REPRESENT: (X) THE CORPORATION (OTHER THAN IN A SIMILAR ROLE WITH RESPECT TO
OTHERS DETERMINATIONS OF ELIGIBILITY FOR INDEMNIFICATION) OR THE INDEMNITEE IN
ANY MATTER MATERIAL TO EITHER SUCH PARTY OR (Y) ANY OTHER PARTY TO THE
PROCEEDING GIVING RISE TO A CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE XII. 
NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL NOT INCLUDE
ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN
PREVAILING UNDER THE LAW OF THE STATE OF DELAWARE, WOULD HAVE A CONFLICT OF
INTEREST IN REPRESENTING EITHER THE CORPORATION OR THE INDEMNITEE IN AN ACTION
TO DETERMINE THE INDEMNITEE’S RIGHTS UNDER THIS ARTICLE XII.

 

(VI)          “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, INCORPORATED OR UNINCORPORATED ASSOCIATION,
JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION OR GOVERNMENT OR OTHER
AGENCY OR POLITICAL SUBDIVISION THEREOF OR ANY OTHER ENTITY OF ANY KIND.

 

(VII)         “VOTING STOCK” MEANS WITH RESPECT TO ANY SPECIFIED PERSON ANY
CLASS OR CLASSES OF STOCK OF THE SPECIFIED PERSON PURSUANT TO WHICH THE HOLDERS
THEREOF HAVE THE GENERAL VOTING POWER UNDER ORDINARY CIRCUMSTANCES TO ELECT AT
LEAST A MAJORITY OF THE BOARD OF DIRECTORS, MANAGERS OR TRUSTEES OF THE
SPECIFIED PERSON.

 


12.6.        SEVERABILITY.  IF ANY PROVISION OR PROVISIONS OF THIS ARTICLE XII
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATSOEVER:
(A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF
THIS ARTICLE XII (INCLUDING, WITHOUT LIMITATION, ALL PORTIONS OF ANY PARAGRAPH
OF THIS ARTICLE XII CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THAT ARE NOT THEMSELVES INVALID, ILLEGAL OR UNENFORCEABLE) SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY; AND (B) TO THE FULLEST EXTENT
POSSIBLE, THE PROVISIONS OF THIS ARTICLE XII (INCLUDING, WITHOUT LIMITATION, ALL
PORTIONS OF ANY PARAGRAPH OF THIS ARTICLE XII


 

16

--------------------------------------------------------------------------------


 


CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT
ARE NOT THEMSELVES INVALID, ILLEGAL OR ENFORCEABLE) SHALL BE CONSTRUED SO AS TO
GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL OR
UNENFORCEABLE.


 


12.7.        INDEMNIFICATION OF EMPLOYEES SERVING AS DIRECTORS.  THE
CORPORATION, TO THE FULLEST EXTENT PROVIDED IN THIS ARTICLE XII WITH RESPECT TO
THE INDEMNIFICATION OF DIRECTORS AND OFFICERS OF THE CORPORATION, SHALL
INDEMNIFY ANY PERSON WHO IS OR WAS AN EMPLOYEE OF THE CORPORATION AND WHO IS OR
WAS INVOLVED IN ANY MANNER (INCLUDING, WITHOUT LIMITATION, AS A PARTY OR A
WITNESS) OR IS THREATENED TO BE MADE SO INVOLVED IN ANY THREATENED, PENDING OR
COMPLETED PROCEEDING BY REASON OF THE FACT THAT SUCH EMPLOYEE IS OR WAS SERVING
(A) AS A DIRECTOR OF A CORPORATION IN WHICH THE CORPORATION HAD AT THE TIME OF
SUCH SERVICE, DIRECTLY OR INDIRECTLY, A 50% OR GREATER EQUITY INTEREST (A
“SUBSIDIARY DIRECTOR”) OR (B) AT THE WRITTEN REQUEST OF AN AUTHORIZED OFFICER,
AS A DIRECTOR OF ANOTHER CORPORATION IN WHICH THE CORPORATION HAD AT THE TIME OF
SUCH SERVICE, DIRECTLY OR INDIRECTLY, A LESS THAN 50% EQUITY INTEREST (OR NO
EQUITY INTEREST AT ALL) OR IN A CAPACITY EQUIVALENT TO THAT OF A DIRECTOR FOR
ANY PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE (INCLUDING, WITHOUT
LIMITATION, ANY EMPLOYEE BENEFIT PLAN) IN WHICH THE CORPORATION HAS AN INTEREST
(A “REQUESTED EMPLOYEE”), AGAINST ALL LIABILITY AND LOSS SUFFERED AND EXPENSES
(INCLUDING ATTORNEYS’ FEES), ACTUALLY AND REASONABLY INCURRED BY SUCH SUBSIDIARY
DIRECTOR OR REQUESTED EMPLOYEE IN CONNECTION WITH SUCH PROCEEDING. THE
CORPORATION MAY ALSO ADVANCE EXPENSES INCURRED BY ANY SUCH SUBSIDIARY DIRECTOR
OR REQUESTED EMPLOYEE IN CONNECTION WITH ANY SUCH PROCEEDING, CONSISTENT WITH
THE PROVISIONS OF THIS ARTICLE XII WITH RESPECT TO THE ADVANCEMENT OF EXPENSES
OF DIRECTORS AND OFFICERS OF THE CORPORATION.


 


12.8.        INDEMNIFICATION OF EMPLOYEES AND AGENTS.  NOTWITHSTANDING ANY OTHER
PROVISION OR PROVISIONS OF THIS ARTICLE XII, THE CORPORATION, MAY INDEMNIFY ANY
PERSON OTHER THAN A DIRECTOR OR OFFICER OF THE CORPORATION, A SUBSIDIARY
DIRECTOR OR A REQUESTED EMPLOYEE, WHO IS OR WAS AN EMPLOYEE OR AGENT OF THE
CORPORATION AND WHO IS OR WAS INVOLVED IN ANY MANNER (INCLUDING, WITHOUT
LIMITATION, AS A PARTY OR A WITNESS) OR IS THREATENED TO BE MADE SO INVOLVED IN
ANY THREATENED, PENDING OR COMPLETED PROCEEDING BY REASON OF THE FACT THAT SUCH
PERSON IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE CORPORATION OR OF
A COVERED ENTITY AGAINST ALL LIABILITY AND LOSS SUFFERED AND EXPENSES (INCLUDING
ATTORNEYS’ FEES), ACTUALLY AND REASONABLY INCURRED BY SUCH PERSON IN CONNECTION
WITH SUCH PROCEEDING. THE CORPORATION MAY ALSO ADVANCE EXPENSES INCURRED BY SUCH
EMPLOYEE OR AGENT IN CONNECTION WITH ANY SUCH PROCEEDING, CONSISTENT WITH THE
PROVISIONS OF THIS ARTICLE XII WITH RESPECT TO THE ADVANCEMENT OF EXPENSES OF
DIRECTORS AND OFFICERS OF THE CORPORATION.


 


ARTICLE XIII  AMENDMENTS


 

Except as provided otherwise by the laws of the State of Delaware or the
Certificate of Incorporation, these Bylaws may be amended or repealed either:

 


(A)           AT ANY MEETING OF STOCKHOLDERS AT WHICH A QUORUM IS PRESENT BY
VOTE OF A MAJORITY OF THE NUMBER OF SHARES OF STOCK ENTITLED TO VOTE PRESENT IN
PERSON OR BY PROXY AT SUCH MEETING AS PROVIDED IN ARTICLE II OF THESE BYLAWS;
PROVIDED THAT THE NOTICE OF SUCH MEETING OF STOCKHOLDERS OR WAIVER OF NOTICE
THEREOF CONTAINS A STATEMENT OF THE SUBSTANCE OF THE PROPOSED AMENDMENT OR
REPEAL; OR


 

17

--------------------------------------------------------------------------------



 


(B)           AT ANY MEETING OF THE BOARD OF DIRECTORS BY A MAJORITY VOTE OF THE
DIRECTORS THEN IN OFFICE, EXCEPT FOR THE PROVISIONS AUTHORIZING ACTIONS BY MORE
THAN A MAJORITY OF THE DIRECTORS IN WHICH CASE SUCH PROVISION MAY BE AMENDED OR
REPEALED BY SUCH NUMBER OF DIRECTORS AS ARE REQUIRED AT ACT PURSUANT TO SUCH
PROVISION.

 

18

--------------------------------------------------------------------------------